DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Regarding claim 1, line 3, “an” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoshima (JP 62-110521U using machine translation provided by applicant).
Regarding claim 1, Toyoshima discloses an exhaust system (Figure 1) for an internal combustion engine; the exhaust system (Figure 1) comprises: at least one an exhaust duct [1], which originates from the internal combustion engine; at least one exhaust gas treatment device [2], which is arranged along the exhaust duct [1]; and a silencing device (see [3]), which is arranged along the exhaust duct  downstream of the exhaust gas treatment device [2] and comprises a silencing valve [5], which intercepts the exhaust duct [1] and is movable between a completely open position (Figure 3) and a completely closed position (Figure 2); wherein, in the completely closed position (Figure 2), the silencing valve [5] has a first free section [9] for the passage of the exhaust gases having a first area other than zero, so that the exhaust gases can flow through the silencing valve [5] even when the silencing valve [5] is in the completely closed position (Figure 2); and wherein, in the completely closed position (Figure 2), the first free section [9] consists of two slits [S1, S2] (see annotated Figure 2 below), which are separate from one another and are arranged at opposite ends of a shutter [8] of the silencing valve [5] (pages 6-9 and Figures 1-3).

    PNG
    media_image1.png
    272
    352
    media_image1.png
    Greyscale

Regarding claim 2, Toyoshima discloses the exhaust system according to claim 1, wherein the silencing device (see [3]) only and exclusively comprises the silencing valve [5] (pages 7-8 and Figures 1-3). 
Regarding claim 5, Toyoshima discloses the exhaust system according to claim 1, wherein the two slits [S1, S2] (see annotated Figure 2 above) of the first free section [9] are mirror-like and have the same size (page 8 and annotated Figure 2 above).
Regarding claim 8, Toyoshima discloses the exhaust system according to claim 1, wherein the silencing valve [5] comprises: a tubular body (see [1]), which is flown through by the exhaust gases and has a circular cross section; and a butterfly shutter [8], which has an elliptical cross section (page 8; wherein the plate [8] is circular and circles are ellipses) and is mounted in a rotary manner inside the tubular body (see [1]) so as to rotate around a rotation axis arranged at the centre and oriented crosswise relative to the tubular body (see [1]) (page 8 and Figures 1-3).
Regarding claim 10, Toyoshima discloses the exhaust system according to claim 1, wherein the silencing valve [5] comprises an actuator [6], which is capable of placing and holding the silencing valve [5] in all the intermediate positions comprised between the completely open position (Figure 3) and the completely closed position (Figure 2) (pages 7-8 and Figures 1-3).
Regarding claim 11, Toyoshima discloses the exhaust system according to claim 1 and comprising a control unit (page 7; “control dance”), which is configured to change the position of the silencing valve [5] depending on a number of revolutions per minute (number of revolutions) and on a load of the internal combustion engine (engine load) (pages 7-9).
Regarding claim 12, Toyoshima discloses the exhaust system according to claim 11, wherein the control unit (page 7; “control dance”) is configured to move the silencing valve [5] towards the completely closed position (Figure 2) in the presence of a small number of revolutions per minute and of small loads of the internal combustion engine (page 8; low engine speeds and low loads) and to move the silencing valve [5] towards the completely open position (Figure 2) in the presence of a large number of revolutions per minute and of great loads of the internal combustion engine (page 8; engine speed is high and the load is high) (pages 7-9 and Figures 2-3).
Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (US 5,406,790; hereinafter Hirota).
Regarding claim 1, Hirota discloses an exhaust system (Figure 7) for an internal combustion engine [10]; the exhaust system (Figure 7) comprises: at least one an exhaust duct [2a], which originates from the internal combustion engine [10]; at least one exhaust gas treatment device [1a], which is arranged along the exhaust duct [2a]; and a silencing device [6a], which is arranged along the exhaust duct [2a] downstream of the exhaust gas treatment device [1a] and comprises a silencing valve [6a], which intercepts the exhaust duct [2a] and is movable between a completely open position (col. 7 line 24; “fully opened”) and a completely closed position (col. 9 line 30; “fully closed”); wherein, in the completely closed position, the silencing valve [6a] has a first free section (see clearances [L] in Figure 5A or notches [63a] in Figure 5B) for the passage of the exhaust gases having a first area other than zero, so that the exhaust gases can flow through the silencing valve [6a] even when the silencing valve [6a] is in the completely closed position; and wherein, in the completely closed position, the first free section consists of two slits (see clearances [L] in Figure 5A or notches [63a] in Figure 5B), which are separate from one another and are arranged at opposite ends of a shutter [63] of the silencing valve [6a] (col. 5 lines 1-17, col. 7 lines 6-8, col. 9 lines 23-44 and 55-65, and Figures 5A, 5B, and 7).  Regarding the recitation that the valve is a “silencing” valve of a “silencing” device, it should be appreciated that the applicant’s functional language (i.e., “silencing”) in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.
Regarding claim 2, Hirota discloses the exhaust system according to claim 1, wherein the silencing device [6a] only and exclusively comprises the silencing valve [6a] (Figure 7). 
Regarding claim 3, Hirota discloses the exhaust system according to claim 1, wherein the silencing device [6a] has no silencer arranged upstream or downstream of the silencing valve [6a] (Figure 7).
Regarding claim 5, Hirota discloses the exhaust system according to claim 1, wherein the two slits (see clearances [L] in Figure 5A or notches [63a] in Figure 5B) of the first free section are mirror-like and have the same size (col. 9 lines 31-44 and Figures 5A and 5B).
Regarding claim 7, Hirota discloses the exhaust system according to claim 1, wherein each slit (see clearances [L] in Figure 5A) of the first free section has the shape of a crescent of moon (col. 9 lines 31-39 and Figure 5A).
Regarding claim 8, Hirota discloses the exhaust system according to claim 1, wherein the silencing valve [6a] comprises: a tubular body [21], which is flown through by the exhaust gases and has a circular cross section; and a butterfly shutter [63], which has an elliptical cross section (Figure 5A or Figure 5B; wherein a circle is an ellipse) and is mounted in a rotary manner inside the tubular body [21] so as to rotate around a rotation axis arranged at the centre and oriented crosswise relative to the tubular body [21] (col. 7 lines 6-9, col. 9 lines 31-44, and Figures 5A-5B and Figure 7).
Regarding claim 9, Hirota discloses the exhaust system according to claim 8, wherein a larger size of the butterfly shutter [63] is equal to an inner diameter of the tubular body [21] and a smaller size of the butterfly shutter [63] is smaller than the inner diameter of the tubular body [21] (col. 9 lines 31-44 and Figures 5A-5B; wherein vertical dimension of valve element [63] is larger than horizontal dimension of valve element [63] in Figures 5A and 5B).
Regarding claim 10, Hirota discloses the exhaust system according to claim 1, wherein the silencing valve [6a] comprises an actuator [61a], which is capable of placing and holding the silencing valve [6a] in all the intermediate positions comprised between the completely open position and the completely closed position (col. 7 lines 6-9 and Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima.
Regarding claim 4, Toyoshima discloses the exhaust system according to claim 1, wherein: in the completely open position (Figure 3), the silencing valve [5] has a second free section for the passage of the exhaust gases having a second area (Figures 2-3).  .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima as applied to claim 11 above, and further in view of Harada (JP 09-158709 A using machine translation).
Regarding claims 13-14, Toyoshima does not disclose the control unit being configured to change the position of the silencing valve also depending on a gear engaged in a gearbox coupled to the internal combustion engine.  Harada, however, teaches a similar exhaust system (Figure 1) for an internal combustion engine [2] comprising: a silencing valve [32] and a control unit [36]; wherein the control unit [36] is configured to change the position of the silencing valve [32] also depending on a gear engaged in a gearbox coupled to the internal combustion engine [2], wherein the control unit [36] is configured to move the silencing valve [32] towards the completely closed position when low gears are engaged and to move the silencing valve [32] towards the completely open position when high gears are engaged (paragraphs 0004-0008 and Figures 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the position of the silencing valve also depending on a gear engaged in a gearbox coupled to Toyoshima’s internal combustion engine because Harada teaches that this configuration improves engine output and reduces exhaust noise (paragraphs 0003-0004 and 0008).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota.
Regarding claim 4, Hirota discloses the exhaust system according to claim 1, wherein: in the completely open position, the silencing valve [6a] has a second free section for the passage of the exhaust gases having a second area (Figure 7).   .
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lehecka et al. (DE 102014003442 A1 using machine translation; hereinafter Lehecka).
Regarding claim 1, Lehecka discloses an exhaust system (paragraph 0013; “exhaust system”) for an internal combustion engine; the exhaust system comprises: at least one an exhaust duct [1], which originates from the internal combustion engine; at least one exhaust gas treatment device (paragraph 0003; “catalytic converter”), which is arranged along the exhaust duct [1]; and a silencing device [A], which is arranged along the exhaust duct [1] and comprises a silencing valve [6, 11], which intercepts the exhaust duct [1] and is movable between a completely open position (Figure 2) and a completely closed position (Figure 1); wherein, in the completely closed position (Figure 1), the silencing valve [6, 11] has a first free section (see Figures 4a, 4b) for the passage of the exhaust gases having a first area other than zero, so that the exhaust gases can flow through the silencing valve [6, 11] even when the silencing valve [6, 11] is in the completely closed position (Figure 1); and wherein, in the completely closed position (Figure 1), the first free section consists of two slits [A, B] (see annotated Figure 4a below) or [11ab, 11bb], which are separate from one another and are arranged at opposite ends of a shutter [11aa or 11b] of the silencing valve [6, 11] (paragraphs 0005-0007, 0013, 0018-0019, 0021-0023, and Figures 1-2 and 4a-4b).  Lehecka does not disclose if the exhaust flap [A] is upstream of downstream of the catalytic converter.  However, the examiner takes official notice that it is well known in the art to install exhaust silencing valves in the exhaust tailpipe downstream of any exhaust treatment devices to reduce exhaust noise upon exit.  Additionally, it would have been obvious to choose from a finite number of identified, predictable silencing valve locations, such as upstream or downstream of the at least one exhaust gas treatment device with a reasonable expectation of success.

    PNG
    media_image2.png
    295
    349
    media_image2.png
    Greyscale

Regarding claim 2, the modified Lehecka discloses the exhaust system according to claim 1, wherein the silencing device [A] only and exclusively comprises the silencing valve [6, 11] (paragraphs 0013, 0018, and Figures 1-2).
Regarding claim 3, the modified Lehecka discloses the exhaust system according to claim 1, wherein the silencing device [A] has no silencer arranged upstream or downstream of the silencing valve [6, 11] (paragraph 0003 and Figure 2; where no other silencers are disclosed).
Regarding claim 4, the modified Lehecka discloses the exhaust system according to claim 1, wherein: in the completely open position (Figure 2), the silencing valve [6, 11] has a second free section for the passage of the exhaust gases having a second area; and the first area of the first free section ranges from 8% to 24% of the second area of the second free section (between 5% and 30% which encompasses the claimed range, particularly advantageously between 20-25% which overlaps the claimed range) (paragraphs 0007, 0019, and Figures 1-2 and 4a-4b; also see MPEP 2131.03 regarding anticipation of ranges).
Regarding claim 5, the modified Lehecka discloses the exhaust system according to claim 1, wherein the two slits [A, B] (see annotated Figure 4a above) of the first free section are mirror-like and have the same size (paragraphs 0021, 0023, and annotated Figure 4a above).
Regarding claim 6, the modified Lehecka discloses the exhaust system according to claim 1, wherein the two slits [11ab, 11bb] of the first free section have different sizes (paragraph 0023 and Figure 4b).
Regarding claim 7, the modified Lehecka discloses the exhaust system according to claim 1, wherein each slit [A, B] (see annotated Figure 4a above) of the first free section has the shape of a crescent of moon (annotated Figure 4a above). 
Regarding claim 8, the modified Lehecka discloses the exhaust system according to claim 1, wherein the silencing valve [6, 11] comprises: a tubular body [1a or 1b], which is flown through by the exhaust gases and has a circular cross section; and a butterfly shutter [11aa or 11b], which has an elliptical cross section (see Figure 4a and paragraphs 0019 and 0021; “elliptical;” or Figure 4b; wherein a circle is an ellipse) and is mounted in a rotary manner inside the tubular body [1a or 1b] so as to rotate around a rotation axis arranged at the centre and oriented crosswise relative to the tubular body [1a or 1b] (paragraphs 0018-0019, 0021, 0023, and Figures 1-2 and 4a-4b).
Regarding claim 9, the modified Lehecka discloses the exhaust system according to claim 8, wherein a larger size of the butterfly shutter [11aa or 11b] is equal to an inner diameter of the tubular body [1a or 1b] and a smaller size of the butterfly shutter [11aa or 11b] is smaller than the inner diameter of the tubular body [1a or 1b] (paragraphs 0019, 0021, 0023 and Figures 4a-4b; wherein vertical dimension of diaphragm [11aa or 11b] is larger than horizontal dimension of valve diaphragm [11aa or 11b] in Figures 4a-4b).
Regarding claim 10, the modified Lehecka discloses the exhaust system according to claim 1, wherein the silencing valve [6, 11] comprises an actuator (paragraph 0018; “electric drive motor”), which is capable of placing and holding the silencing valve [6, 11] in all the intermediate positions comprised between the completely open position (Figure 2) and the completely closed position (Figure 1) (paragraph 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746